PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             _____________

                  No. 20-1840
                 _____________

  Y.B., on behalf of S.B.; F.B., on behalf of S.B.

                         v.

HOWELL TOWNSHIP BOARD OF EDUCATION,

                    Y.B., on behalf of S.B.,
                       Appellant
                 _____________

 On Appeal from the United States District Court
           for the District of New Jersey
             (D.C. No. 3-18-cv-10950)
  District Judge: Honorable Brian R. Martinotti
                  _____________

          Submitted on January 21, 2021
                     Before:
    HARDIMAN, ROTH, Circuit Judges, and PRATTER,*
                 District Judge.

                    (Filed: July 19, 2021)


Michael I. Inzelbuch
555 Madison Avenue
S.I. Bank & Trust Building
Lakewood, NJ 08701

       Counsel for Appellant


Viola S. Lordi
Eric J. Marcy, Sr.
Wilentz Goldman & Spitzer
90 Woodbridge Center Drive
Suite 900, Box 10
Woodbridge, NJ 07095

       Counsel for Appellee




*
  The Honorable Gene E.K. Pratter, District Judge, United
States District Court for the Eastern District of Pennsylvania,
sitting by designation.




                               2
                      ________________

                  OPINION OF THE COURT
                     ________________

HARDIMAN, Circuit Judge.

        This appeal arises under the Individuals with
Disabilities Education Act (IDEA). 20 U.S.C. § 1400 et seq.
Section 1415(j) of that law—commonly known as the “stay-
put” provision—provides generally that eligible students must
remain in their current educational settings during certain
procedures. But Section 1414(d)(2)(C)(i)(I)—the intrastate
transfer provision—says that schools need only provide
eligible transfer students comparable services to those they
were previously receiving. The question presented is whether
the “stay-put” provision applies, thereby requiring provision of
the same services the child was previously receiving, when a
student voluntarily transfers school districts within a state. Like
the District Court, we hold it does not.

                                 I

                                A

       S.B. is a twelve-year-old boy diagnosed with Down
Syndrome. As a result, he “shows delays in cognitive, social,
and motor areas,” Dist. Ct. Dkt. No. 1-3, at 3, and requires
special educational care. In 2014, S.B. and his parents moved
from Brooklyn, New York, to Lakewood, New Jersey. Upon
the family’s arrival, S.B.’s parents requested an individualized
education program (IEP) for S.B. from the Lakewood
Township School District. Id. Lakewood determined it could
not provide S.B. an IDEA-mandated free appropriate public




                                3
education (FAPE) at its own public schools, so it crafted an
IEP that placed S.B. at the private School for Children with
Hidden Intelligence (SCHI). Lakewood reimbursed Appellant
for SCHI-associated costs.

        In November 2016, shortly after S.B.’s Lakewood IEP
was renewed for another year—including the provision
providing for his placement at SCHI—the family moved
homes and transferred S.B. from Lakewood to the Howell
School District. Howell’s staff reviewed the Lakewood IEP
and met with S.B. and his parents at Memorial Elementary
School. After meeting with S.B., Howell informed Appellant
“that [S.B.’s] IEP can be implemented in [Howell’s special
education] class at Memorial Elementary School where [S.B.]
will receive a free appropriate public education in the least
restrictive environment.” Dist. Ct. Dkt. No. 20-7, at 1. Despite
this assurance, Appellant continued to send S.B. to SCHI. On
February 3, 2017, Howell terminated S.B.’s enrollment.

                               B

       In July 2017, over seven months after Howell informed
Appellant it would provide S.B. a FAPE in accordance with his
IEP, Appellant requested a due process hearing under the
IDEA. See 20 U.S.C. § 1415(f). Appellant challenged
Howell’s refusal to implement S.B.’s IEP—which he argued
required S.B.’s continued attendance at SCHI regardless of
Howell’s ability to provide the services the IEP called for—
and asserted that Howell must reimburse Appellant for S.B.’s
SCHI tuition. In April 2018, an administrative law judge ruled
for Howell. Two months later, Appellant filed a complaint in




                               4
the District Court alleging Howell violated the IDEA.1 In
March 2020, the District Court affirmed the ALJ and granted
summary judgment for Howell. Appellant timely appealed.

                               II

       Y.B.’s cause of action arose under the IDEA, 20 U.S.C.
§ 1415(i)(2)(A), so the District Court had federal question
jurisdiction under 28 U.S.C. § 1331. Our jurisdiction lies under
28 U.S.C. § 1291. We review the District Court’s legal
conclusions de novo and its findings of fact for clear error.
Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.
2014). When, as in this case, the District Court reviews an
ALJ’s decision, we apply a “modified de novo” standard of
review, giving “due weight” to the factual determinations of
the ALJ, which we consider “prima facie correct.” Id. at 266.

                              III

       In 1975, Congress enacted the Education for All
Handicapped Children Act (since retitled the IDEA), see 20
U.S.C. § 1400 et seq., after determining that a majority of the
Nation’s disabled children were not receiving adequate public
educational services.2 The law sought “to ensure that all

1
   Appellant also alleged Howell violated comparable
provisions of the New Jersey Code. The District Court
exercised supplemental jurisdiction over those claims under 28
U.S.C. § 1367. On appeal, Appellant does not argue the state
law claims, citing the New Jersey Code only twice in passing
in his opening brief.
2
 The Act “was passed in response to Congress’ perception that
a majority of handicapped children in the United States ‘were




                               5
children with disabilities have available to them a free
appropriate public education,” or FAPE. § 1400(d)(1)(A).
Under the IDEA, a FAPE includes “special education and
related services”—both “designed instruction . . . to meet the
unique needs of a child,” and “other supportive services”
necessary to guarantee a child benefits from his special
education. § 1401(9), (26), (29).

       “The IDEA offers federal funds to States in exchange
for a commitment[] to furnish” a FAPE “to all children with
certain physical or intellectual disabilities.” Fry v. Napoleon
Cmty. Schs., 137 S. Ct. 743, 748 (2017). Congress recognized,
however, that the failure of schools to educate disabled
students “reflected more than a lack of financial resources at
the state and local levels.” Honig v. Doe, 484 U.S. 305, 309
(1988). So the IDEA “confers upon disabled students an
enforceable substantive right to public education in
participating States.” Id. at 310; see also Fry, 137 S. Ct. at 749.
The IDEA also incorporates state law pertaining to the
educational rights of disabled students so schools must comply
with both the substantive and procedural requirements of the
IDEA and state standards. § 1401(9)(B).


either totally excluded from schools or [were] sitting idly in
regular classrooms awaiting the time when they were old
enough to drop out.’” Geis v. Bd. of Educ. of Parsippany-Troy
Hills, 774 F.2d 575, 577 (3d Cir. 1985) (quoting H.R. REP. NO.
94-332, at 2 (1975)). The federal programs that did exist at that
time to assist disabled students were recognized as “minimal,
fractionated, uncoordinated, and frequently given a low
priority in the education community.” H.R. REP. NO. 94-332,
at 2.




                                6
       The “primary vehicle,” Honig, 484 U.S. at 311, for
providing each eligible student with an IDEA-mandated FAPE
is the IEP, § 1414(d). An IEP is a written statement,
“developed, reviewed, and revised” by the “IEP Team”—a
group of school officials and the parents of the student—that
spells out how a school will meet an individual disabled
student’s educational needs. § 1414(d)(1)(A), (B). Most
notably, an IEP describes a child’s “present levels of academic
achievement,” offers “measurable annual goals” to “enable the
child to . . . make progress in the general educational
curriculum,” and describes “supplementary aids and
services . . . provided to the child” to meet those goals.
§ 1414(d)(1)(A)(i)(I), (II)(aa), (IV); accord Fry, 137 S. Ct. at
749. Of particular relevance here, an IEP focuses on the
services needed to provide a student with a FAPE, not on the
brick-and-mortar location where those services are provided.

        Expecting that parents and school officials would
sometimes disagree about which services were necessary for a
disabled child to receive a FAPE, Congress created dispute-
resolution procedures in the IDEA. Those protections give
parents the right to: “examine all records” relating to their
child’s education, § 1415(b)(1); receive written notification
before any changes are made to their child’s IEP, § 1415(b)(3);
file a complaint about the provision of a FAPE, § 1415(b)(6);
pursue mediation, § 1415(e); begin an “impartial due process
hearing” before a state educational agency, § 1415(f); and, if
still unsatisfied, seek judicial review by filing an action in a
competent state or federal court, § 1415(i)(2).




                               7
                               IV

                               A

        Having discussed the general structure of the IDEA, we
turn now to the two provisions at issue in this case. The
“stay-put” provision provides that “during the pendency” of
certain administrative and legal proceedings, “unless the State
or local educational agency and the parents otherwise agree,
the child shall remain in the then-current educational
placement of the child.” 20 U.S.C. § 1415(j).3 The IDEA’s
intrastate transfer provision, on the other hand, provides that a
school district receiving an intrastate transfer student with a
previously existing IEP “shall provide . . . a free appropriate
public education, including services comparable to those
described in the previously held IEP, in consultation with the
parents until such time as the [new district] adopts the
previously held IEP or develops, adopts, and implements a new
IEP.” 20 U.S.C. § 1414(d)(2)(C)(i)(I) (emphasis added). In a

3
  Since Appellant did not begin a due process hearing under the
IDEA until July 2017, it is unclear whether any “stay-put”-
eligible proceedings were pending when the dispute between
Howell and Appellant arose in January 2017. See Michael C.
ex rel. Stephen C. v. Radnor Twp. Sch. Dist., 202 F.3d 642, 654
(3d Cir. 2000); Kari H. ex rel. Dan H. v. Franklin Special Sch.
Dist., 125 F.3d 855 (table), 1997 WL 468326, at *6 (6th Cir.
1997) (per curiam) (listing “due process hearings,” “state
administrative review,” and “civil actions brought in either
state or federal district court” as the only ways to trigger the
“stay-put” provision). Howell did not make this argument, so
we assume that qualifying proceedings were pending when the
dispute between the parties began.




                               8
broad sense, then, both provisions discuss the procedural
safeguards afforded to students during periods of educational
transition. Unlike the “stay-put” provision—which requires the
continued implementation of the child’s original IEP—the
intrastate transfer provision requires only that the new district
provide “services comparable” to those in the child’s most
recent IEP. See id.

       We must first determine which of these two competing
provisions—each requiring something different from Howell
(the “same” IEP under the “stay-put” provision, or
“comparable services” under the intrastate transfer
provision)—governs this case. Appellant argues the “stay-put”
provision controls, while Howell claims the intrastate transfer
provision applies. We agree with Howell, and hold that in a
voluntary intrastate transfer, the “stay-put” provision does not
apply, and the new school district need only provide “services
comparable” to those the student had been receiving under the
IEP in effect before the transfer. Two flaws in Appellant’s
proffered approach compel this result. First, Appellant’s broad
reading of the “stay-put” provision—that it governs even
voluntary        intrastate       transfers—would         render
§ 1414(d)(2)(C)(i)(I) a nullity. See Colautti v. Franklin, 439
U.S. 379, 392 (1979) (noting “the elementary canon of
construction that a statute should be interpreted so as not to
render one part inoperative,” “redundant,” or “largely
superfluous”); ANTONIN SCALIA & BRYAN A. GARNER,
READING LAW: THE INTERPRETATION OF LEGAL TEXTS 174–
79 (2012) (discussing the Surplusage Canon). Second,
Appellant’s approach would make school district compliance
with the IDEA’s transfer provisions contingent on the
unilateral power of the parent to invoke the “stay-put”
provision. Even if the new district could provide the transferee




                               9
child with all the services listed in his IEP, it would be
precluded from doing so under Appellant’s approach if the
parent simply invoked the words “stay-put.” We do not read
the “stay-put” provision to give parents the unilateral power to
prevent schools from complying with the IDEA.

       Precedent analyzing “stay-put” buttresses our decision.
In Honig, the Supreme Court explained that “stay-put’s”
expansive text is limited by the IDEA’s purpose—to “strip
schools of the unilateral authority they had traditionally
employed to exclude disabled students . . . from school.” 484
U.S. at 323. For that reason, we have explained that the “stay-
put” provision “reflect[s] Congress’s conclusion that a child
with a disability is best served by maintaining her educational
status quo until the disagreement over her IEP is resolved.”
M.R. v. Ridley Sch. Dist., 744 F.3d 112, 118 (3d Cir. 2014).
The “stay-put” provision realizes this purpose by
implementing “a type of ‘automatic preliminary injunction’
preventing local educational authorities from unilaterally
changing a student’s existing educational program.” Michael
C. ex rel. Stephen C. v. Radnor Twp. Sch. Dist., 202 F.3d 642,
650 (3d Cir. 2000).

        The purpose just described is not implicated, however,
when a parent unilaterally acts to change a student’s school
district. When a student voluntarily transfers to a new district,
“the status quo no longer exists.” Ms. S. v. Vashon Island Sch.
Dist., 337 F.3d 1115, 1133 (9th Cir. 2003), superseded by
statute on other grounds as stated in G.M. ex rel. Marchese v.
Dry Creek Joint Elementary Sch. Dist., 595 F. App’x 698 (9th
Cir. 2014). In such situations, the parents of the student must
accept the consequences of their decision to transfer districts.




                               10
       Given the tailored nature of the intrastate transfer
provision, we hold that the “stay-put” provision does not apply
when a student voluntarily transfers school districts within a
state and the new school district will satisfy the IDEA by
complying with the intrastate transfer provision.

                              B

                              1

       Having determined that Howell did not have to adhere
to the exact requirements of Lakewood’s IEP (much less the
continued physical placement of S.B. at the private SCHI, as
Appellant argues), we turn to whether Howell satisfied its
obligation to provide S.B. a FAPE as required by the IDEA.
According to Appellant, Howell’s services were not
comparable to those S.B. received at SCHI.

        The record lacks evidence to support Appellant’s claim.
Appellant blames this lack of evidence on the fact he was
“never . . . afforded an opportunity to challenge Howell’s
representation that its program was either appropriate or
comparable to what S.B. had been receiving at SCHI.” Reply
Br. 7. This is true, but only because of Appellant’s unilateral
decision to keep S.B. enrolled in SCHI and away from
Memorial Elementary. Appellant cannot saddle the school
district with the consequences of his decision.

       On the record before us, we cannot say the services were
not comparable. Ample evidence shows Howell intended to
provide “services comparable to those described in [S.B.’s]
previously held IEP.” 20 U.S.C. § 1414(d)(2)(C)(i)(I). After
the Howell IEP Team met S.B. and reviewed his Lakewood
IEP, it produced a memorandum listing these services S.B.




                              11
would receive at Memorial Elementary: “speech therapy three
times a week in an individual setting and once a week in a
group setting; occupational therapy two times a week in an
individual setting and once a week in a group setting; and
physical therapy once a week in a group setting.” Y.B. ex rel.
S.B. v. Howell Twp. Bd. of Educ., 2020 WL 1320137, at *2
(D.N.J. Mar. 20, 2020). That therapy schedule matches the one
S.B. received under his Lakewood IEP. Howell also “arranged
for the provision of related services for S.B. consistent with the
Lakewood IEP and . . . made arrangements for transportation
services for S.B. and his special need for a welcome on the
school bus.” Y.B., 2020 WL 1320137, at *2.

       Rather than sending S.B. to Howell and then
challenging the services as inadequate through a due process
hearing—the procedure contemplated by the IDEA—
Appellant eschewed the school district’s offer, refused to send
S.B. to Howell, and unilaterally continued his placement at
SCHI. In doing so, Appellant prevented Howell from
implementing its services at all, so there is no evidence the
services offered were not “comparable.” Because the record
lacks evidence of non-comparable services, Howell did not
violate the IDEA.

                                2

      The requirements of the intrastate transfer provision
extend beyond merely the provision of comparable services,
and include the eventual development, adoption, and
implementation of a new IEP (or the adoption of the previous
IEP) by the transferee district. When a parent’s conduct
bypasses the procedures contemplated by the IDEA, the parent
deprives the school of the opportunity to comply with the law.
Here, Appellant’s actions prevented the Howell staff from




                               12
having the chance to “develop[], adopt[], and implement[] a
new IEP” for S.B. 20 U.S.C. § 1414(d)(2)(C)(i)(I). Under these
circumstances, Howell cannot be liable for not creating a
tailored IEP for S.B.

        Because the record discloses no evidence that Howell
failed to provide S.B. with services comparable to those set
forth in his prior IEP, the District Court did not err in holding
that Howell satisfied the intrastate transfer provision.

                               V

        Appellant also claims he is entitled to a reimbursement
from Howell for the costs of S.B.’s attendance at SCHI (for the
period between December 2016 and July 2017). We disagree.
“[P]arents who unilaterally change their child’s
placement . . . without the consent of state or local school
officials, do so at their own financial risk” because if a school
district meets its IDEA obligations “the parents would be
barred from obtaining reimbursement for any interim period.”
Sch. Comm. of Burlington v. Dep’t of Educ., 471 U.S. 359,
373–74 (1985).4 Because the “stay-put” provision does not
apply and all the evidence shows that Howell stood ready to
provide comparable services, Howell is not responsible for
reimbursements.


4
  In Burlington, the Supreme Court addressed the Education of
the Handicapped Act (EHA), a predecessor of the IDEA.
“EHA jurisprudence concerning appropriate remedies has,
however, been incorporated wholesale into IDEA
jurisprudence.” D.F. v. Collingswood Borough Bd. of Educ.,
694 F.3d 488, 496 n.8 (3d Cir. 2012).




                               13
                        *      *      *

        The IDEA aims to ensure “that all children with
disabilities have available to them a free appropriate public
education that emphasizes special education and related
services designed to meet their unique needs.” 20 U.S.C.
§ 1400(d)(1)(A). For students who voluntarily transfer districts
within a state, we hold the “stay-put” provision inapplicable,
and a school district will meet its FAPE obligations by
complying with the intrastate transfer provision. And when a
school district meets its FAPE obligations, parents have no
right to reimbursement of tuition costs. For these reasons, we
will affirm.




                              14
    Y.B. v. Howell Township Board of Education, No. 20-1840

ROTH, Circuit Judge, concurring:

        In view of Y.B.’s position that the stay put rule must
apply here, I would like to expand upon the reasons that, in an
intrastate-transfer case such as this one, the stay-put provision
is not applicable in determining a child’s placement.

       The stay-put provision “reflect[s] Congress’s
conclusion that a child with a disability is best served by
maintaining her educational status quo until the disagreement
over her IEP is resolved.”1 “[W]hen a plaintiff has challenged
the student’s educational placement in place at the time the
‘stay-put provision’ is invoked,”2 courts typically look to the
last agreed upon placement prior to the dispute over the
proposed placement.3 Yet, when a student transfers to a new
school district, that is not so. In that situation, contrary to
Y.B.’s position before us, the intrastate-transfer provision
governs the placement of the child.

       In Michael C. ex rel. Stephen C. v. Radnor Twp. Sch.
Dist., we suggested that a state’s agreement might be
       4

sufficient to bind a local school district to the placement
provided for in a particular IEP. However, we did not in
Michael have to decide the issue in the context of an intrastate

1
  M.R. v. Ridley Sch. Dist., 744 F.3d 112, 118 (3d Cir. 2014).
2
  G.B. v. Dist. of Columbia, 78 F. Supp. 3d 109, 113 (D.D.C.
2015).
3
  E.g., Ventura de Paulino v. N.Y.C. Dep’t of Educ., 959 F.#d
59, 532 (2d Cir. 2020).
4
  202 F.3d 642, 650 (3d Cir. 2000).




                               1
transfer. Addressing interstate transfers, we held in Michael
that “when a student moves from State A to State B, any prior
IEP in effect in State A need not be treated by State B as
continuing automatically in effect.”5 “Because Congress left
primary responsibility for providing a FAPE and for
implementing the IDEA to the states, we [found] it unlikely
that Congress intended the stay-put provision . . . to impose a
requirement on states that they must implement an IEP
established in another state without considering how consistent
that IEP was with the policies and mandates of the student’s
new residential state.”6 Moreover, although Michael was
decided before the intrastate-transfer provision, and nearly-
identical interstate-transfer provision,7 were enacted, those
provisions do not undermine – indeed, they enhance –
Michael’s holding that the stay-put provision sometimes must
yield to other provisions of the IDEA.

       The first reason for which the stay-put provision must
yield to the intrastate-transfer provision is because the text of
the intrastate-transfer provision and its accompanying
regulations state that a transferee school district “shall provide”
a FAPE “including services comparable to those in the
previously held IEP.”8 It speaks in mandatory terms,
acknowledges the existence of a “previously held IEP,”
explicitly excuses strict compliance with that IEP, and does not
create an exception for situations where the parents initiate a
due process hearing. The term “previously held IEP,”
combined with the intrastate-transfer provision’s title,

5
  Id. at 651.
6
  Id.at 650.
7
  20 U.S.C. § 1414(d)(2)(C)(i)(II).
8
  20 U.S.C. § 1414(d)(2)(C)(i)(I) (emphasis added).




                                2
“Program for children who transfer school districts,” further
confirms that the previously held IEP is no longer the
mandatory standard used to determine the child’s placement.

        Moreover, the IDEA’s accompanying regulations
provide more generally that a “child’s placement . . . [i]s based
on the child’s IEP,”9 not that the placement must be identical
to the placement in the previously held IEP. Although the
regulations state that “[t]he placement decision . . . [i]s made
by a group of persons, including the parents, and other persons
knowledgeable about the child, the meaning of the evaluation
data, and the placement options,”10 the intrastate-transfer
provision requires the new school district to provide
comparable services “in consultation with parents,” not to give
the parents a veto power. Indeed, it is ultimately the school
district that makes a placement decision.11             “Parental
dissatisfaction is channeled through administrative and (if
necessary) judicial proceedings.”12

       Second, even though the Lakewood IEP’s placement
was determined in accordance with state procedures, we do not
think that Howell should be bound by all of Lakewood’s
decisions. The IDEA requires each local educational agency
to adopt its own “policies, procedures, and programs that are
consistent with the State policies and procedures” for

9
  34 C.F.R. § 300.116(b)(2) (emphasis added).
10
   Id. § 300.116(a)(1).
11
   See, e.g., Doe v. E. Lyme Bd. Of Educ., 790 F.3d 440, 449
(2d Cir. 2015) (“the duty to issue an IEP remains with the
educational agency . . . and a parent’s right of participation is
not a right to ‘veto’ the agency’s proposed IEP.”)
12
   Id.




                               3
providing a FAPE.13 The Lakewood IEP was adopted under
Lakewood’s policies and procedures, not Howell’s. The stay-
put provision “prevents[s] local educational authorities from
unilaterally changing a student’s existing educational
program,14 but it does not allow parents to impose one school
district’s policies onto another school district by voluntarily
moving there. Moreover, New Jersey’s “approval” of the
Lakewood IEP was made under circumstances that no longer
apply: the fact that S.B. had been residing in a district that
could not provide a FAPE for S.B. As explained above,
Howell has offered to provide a FAPE for S.B.

       Third, Y.B.’s approach to the stay-put provision leaves
no textual basis for an exception in cases where an intrastate-
transfer renders strict compliance with the previous IEP
impossible.15 Although that situation is not before us, it is not
clear how such an exception could exist if we hold, as Y.B.
argues, that the “comparable” services provision in §
1414(d)(2)(C)(i)(I) must take a backseat to the stay-put
provision.

        Finally, “a more specific provision governs over a more
general statute when there is conflict between the two
statutes.”16 To the extent that there is any conflict between the
intrastate-transfer and stay-put provisions, the intrastate-

13
   20 U.S.C. § 1413(a)(1).
14
   Michael, 202 F.3d at 650.
15
   Cf. Ms. S. v. Vashon Island Sch. Dist., 337 F.3d 1115, 1134
   th
(9 Cir. 2003), superseded by statute on other grounds as stated
in G.M. ex rel. Marchese v. Dry Creek Joint Elementary
Sch.Dist., 595 F. App’s 698 (9th Cir. 2014).
16
   In re Udell, 454 F.3d 180, 186 (3d Cir. 2006).




                               4
transfer provision more specifically addresses what statutory
requirements apply to transfer students. Therefore, the
intrastate-transfer provision governs.

       In summary, when a student voluntarily transfers to a
new district, the parents must accept the consequences of their
decision: that there is no longer any agreed-upon placement
and therefore “the status quo no longer exists.”17 Although
“parents [can] unilaterally change their child’s placement,”
they “do so at their own financial risk.”18 If the courts
ultimately determine that the IEP proposed by the transferee
school officials is appropriate, the parents are barred from
obtaining reimbursement for any interim period.19

       I agree with our holding that S.B.’s educational
placement at the time the dispute arose would be the
“comparable services” offered by Howell. It was not his
placement at SCHI.20 Accordingly, I concur with the judgment
of the Court.




17
   Ms. S., 337 F.3d at 1134.
18
   Sch. Comm. of Town of Burlington v. Dep’t of Educ.of Mass.,
471 U.S. 359, 373-74 (1985).
19
   See id.
20
   Cf. N.W. ex rel. J.W. v. Boone Cty. Bd. Of Educ., 763 F.3d
611, 617 (6th Cir. 2014)) (holding that the private school to
which parents sent child was not the child’s current placement
because the school district never agreed to the placement).




                              5